 



Exhibit 10.2 (d)
AMENDMENT NO. 5 TO
LOAN AND SECURITY AGREEMENT
          This Amendment No. 5 to Loan and Security Agreement (this “Amendment”)
dated as of August 31, 2006, is by and among Borrowers (as defined below), the
Lenders and Bank of America, N.A., successor to Fleet Capital Corporation, as
Agent for the Lenders who are from time to time party to that certain Loan and
Security Agreement (as amended from time to time, and as amended hereby, the
“Loan Agreement”) dated as of October 8, 2003, by and among Neenah Foundry
Company, a Wisconsin corporation (“Neenah”), as a Borrower, the Subsidiaries of
Neenah that are party thereto as Borrowers (Neenah and such Subsidiaries are
collectively, “Borrowers” and each, a “Borrower”), Fleet Capital Corporation, as
Agent and as a Lender, Wachovia Capital Finance Corporation (Central), f/k/a
Congress Financial Corporation (Central), as Syndication Agent and as a Lender,
General Electric Capital Corporation, as Documentation Agent and as a Lender,
and the other Lenders party thereto. All capitalized terms used in this
Amendment and not otherwise defined in this Amendment shall have the same
meanings herein as in the Loan Agreement.
          Borrowers have requested that Agent and Lenders agree to amend the
Loan Agreement in certain respects. Subject to each of the terms and conditions
set forth herein, Agent and Lenders have agreed to the request described above.
          Now, therefore, the parties hereto hereby agree as follows:
          1. Amendment. Subject to the prior satisfaction of the conditions set
forth in Section 2 of this Amendment, and in reliance on the representations and
warranties set forth in Section 3 of this Amendment, the parties hereto agree to
amend the Loan Agreement as follows:
          (a) Subsection 8.2.8 of the Loan Agreement is hereby amended and
restated in its entirety, as follows:
“8.2.8 Capital Expenditures. Make Capital Expenditures (including, without
limitation, by way of capitalized leases, but excluding (i) MACT Capital
Expenditures, (ii) Capital Expenditures made using the proceeds of equity
securities issued in compliance with the terms hereof and (iii) the principal
portion of Capitalized Lease Obligations incurred in compliance with the terms
hereof) which, in the aggregate, as to all Borrowers and all of Borrowers’
Subsidiaries, exceed $32,000,000 during the fiscal year of Borrowers ending on
September 30, 2006 or $20,000,000 during any fiscal year of Borrowers
thereafter, except that 75% of the unused portion of the Capital Expenditure
allowance for any fiscal year may be carried over to the immediately succeeding
fiscal year only, to be used in such succeeding fiscal year after all of the
Capital Expenditure allowance for that year has been used.”

 



--------------------------------------------------------------------------------



 



          (b) The Fixed Charge Coverage Ratio covenant set forth in Exhibit 8.3
to the Loan Agreement is hereby amended and restated in its entirety, as
follows:
“ Fixed Charge Coverage Ratio. Borrowers shall not permit the Fixed Charge
Coverage Ratio for any period set forth below to be less than the ratio set
forth below opposite such period (in each case measured as of the last day of
such period):

     
Period
  Ratio
Twelve (12) month period ending on September 30, 2006
  1.0 to 1.0
Twelve (12) month period ending on December 31, 2006 and each March 31, June 30,
September 30 and December 31 thereafter
  1.15 to 1.0”

          2. Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the prior satisfaction of the following conditions:
          (a) Agent shall have received an execution version of this Amendment
signed by Borrowers, Agent and all Lenders; and
          (b) no Default or Event of Default shall be in existence.
          3. Representations and Warranties. To induce Agent and the Lenders to
execute and deliver this Amendment, each Borrower hereby represents and warrants
to Lenders that, after giving effect to this Amendment:
          (a) All representations and warranties contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of this Amendment, in each case as if then made, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and accurate on and
as of such earlier date);
          (b) No Default or Event of Default has occurred and is continuing; and
          (c) The execution and delivery by such Borrower of this Amendment does
not require the consent or approval of any Person, except such consents and
approvals as have been obtained.
          4. Scope. This Amendment shall have the effect of amending the Loan
Agreement and the other Loan Documents as appropriate to express the agreements
contained herein. In all other respects, the Loan Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective term.

-2-



--------------------------------------------------------------------------------



 



          5. Reaffirmation and Confirmation. Each Borrower hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Borrower, and each Borrower further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Loan Agreement or any of the Loan Documents. Each Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by each
Borrower in all respects.
          6. Counterparts. This Amendment may be executed in counterpart and by
different parties hereto in separate counterparts, each of which, when taken
together, shall constitute but one and the same instrument.
          7. Expenses. All of Agent’s reasonable costs and expenses, including,
without limitation, attorney’s fees, incurred in connection with the preparation
of this Amendment and all related documents shall be paid by Borrowers upon the
request of Agent.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first above written.

                  BORROWERS:    
 
                NEENAH FOUNDRY COMPANY    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                DEETER FOUNDRY, INC.    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                MERCER FORGE CORPORATION    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                DALTON CORPORATION    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                DALTON CORPORATION, STRYKER MACHINING FACILITY CO.    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                  DALTON CORPORATION, WARSAW MANUFACTURING FACILITY    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                ADVANCED CAST PRODUCTS, INC.    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                GREGG INDUSTRIES, INC.    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                A & M SPECIALTIES, INC.    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                NEENAH TRANSPORT, INC.    
 
           
 
  By   /s/ Gary LaChey    
 
     
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  DALTON CORPORATION, KENDALLVILLE
MANUFACTURING FACILITY    
 
           
 
  By   /s/ Gary LaChey
 
Gary LaChey    
 
  Its   Corporate Vice President and Chief Financial Officer    
 
                BANK OF AMERICA, N.A., successor to FLEET CAPITAL CORPORATION,
as Agent and as a Lender    
 
           
 
  By   /s/ Robert Lund    
 
     
 
   
 
  Its   Senior Vice President    
 
     
 
   
 
                WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), f/k/a CONGRESS
FINANCIAL CORPORATION (CENTRAL), as Syndication Agent and as a Lender    
 
           
 
  By   /s/ Laura Wheeland    
 
     
 
   
 
  Its   Vice President    
 
     
 
   
 
                GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent and
as a Lender    
 
           
 
  By:   /s/ Bond Harberts    
 
     
 
   
 
  Its:   Duly Authorized Signatory    
 
     
 
   
 
                THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender    
 
           
 
  By   /s/ Eustachio Bruno    
 
     
 
   
 
  Its   Assistant Vice President    
 
     
 
   

 